DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5-9, 14, and 16 were amended and claim 4 was canceled in the response filed on 6/29/2022.  Claims 8-11 stand withdrawn.  Claims 1-3, 5-7, and 12-19 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    170
    1048
    media_image1.png
    Greyscale
(filing receipt dated 4/5/2022). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments/Arguments filed on 6/29/2022
	The Applicant’s amendments were sufficient to overcome all but one of the objections of claims 1-3, 7, and 14 of record (see p. 3-4 of the OA dated 3/29/2022).  Therefore, unless the objection has been repeated below, it has been withdrawn.
	The Applicant’s arguments (see p. 5-7) are persuasive to overcome the 35 USC 112(a) written description rejection of record over claims 1-7 and 12-19; therefore, the rejection is withdrawn.  See p. 3-5 of the OA dated 3/29/2022.
	The Applicant’s amendments and arguments (see p. 7-8) are persuasive to overcome the 35 USC 112(b) indefiniteness rejections over claims 1-7 and 12-19; therefore, the rejections are withdrawn.  See p. 5-9 of the OA dated 3/29/2022.  Further regarding the interpretation of the term “crude” in the claims, any of the first intermediate products containing more impurities than the second intermediate product will be interpreted to be “crude”.   See p. 6 of the OA dated 3/29/2022 and p. 7 of the response field on 6/29/2022.
	The Applicant’s arguments (see p. 9-14) regarding the 35 USC 103 rejection of claims 1, 2, 7, 12, 13, 15-17, and 19 as being unpatentable over 5210295 (‘295) in view of US 1900649 (‘649) and US 3379757 (‘757) have been fully considered but they are not persuasive.  See p. 9-15 of the OA 3/29/2022.
	The Applicant summarizes the claimed process and the alleged advantages thereof on p. 9.  The Applicant then argues the following (p. 10-11): --
Disclosure of '295
The Applicant would like to bring into notice of the Examiner that the '295 has already been cited in the background section of instant Application, thereby, providing that the instant Application is technical advanced over '295 (refer paragraph [0006] of the instant Application). 
The '295 reference discloses a process for the synthesis of malic acid by aqueous reaction mixture selected from the group consisting of maleic acid, fumaric acid, sodium hydrogen maleate and mixtures thereof, at elevated temperature and pressure, in the presence of a sodium ion or calcium ion as the catalyst. The hydration reaction of a mixture of maleic acid, fumaric acid, and sodium hydrogen maleate (refer column 2, lines 20-25 of '295) is carried out at a temperature in a range of 180 to 220 °C. 
The '295 reference provides clear teaching that the process of production of malic acid is improved only in the presence of metallic catalysts such as sodium or calcium ions. The influential variable in said process is the sodium ion (refer column 6, lines 50-53 of the '295) and hence, sodium ion catalyst is a critical component in the hydration reaction. Therefore, a person ordinarily skilled in the art, after going through the disclosure of '295 will be motivated to use sodium or calcium ions as catalyst in the hydration reaction. Although the instant Application discloses optional use of the catalyst in the hydration. nowhere does the method as claimed in the instant Application employ sodium or calcium ion catalyst. Instead, the catalyst of the instant Application is selected from aluminum metal, a borate salt of aluminum, and a carbonate salt of aluminum. 
Furthermore, the Applicant submits that '295 is completely silent about the gas stripping or crystallization of the first intermediate product selected from crude maleic anhydride, crude maleic acid, the crude fumaric acid, and the vent gas scrubber solutions, let alone, further treating the first intermediate product through carbon column to remove the impurities as recited in claim 1 of the instant Application. The aforementioned steps of the claimed method of the instant Application provide low-cost purification of the first intermediate product and overall, provide significantly low-cost method for the production of malic acid. 
Moreover, the first intermediate product used for the production of malic acid as claimed in the instant Application can be selected from the broad range of materials selected from a group consisting of crude maleic anhydride, crude maleic acid, crude fumaric acid, a vent gas scrubber solution obtained from a phthalic anhydride production process, a vent gas scrubber solution obtained from a maleic anhydride production process, and combinations thereof. On the other hand, "295 teaches use of limited raw material such as maleic acid and fumaric acid of reagent grade in the production of malic acid (refer to Example 5 of '295). 
As discussed below, the cited secondary references fail to address all of the foregoing deficiencies of the '295 reference. --

Regarding the use of metallic catalysts such as sodium or calcium ions in the hydration reaction as taught by ‘295, there is nothing in independent claim 1 which precludes their use.  In fact, claim 2 requires the use of a catalyst in the hydration reaction.  Further, as claim 1 is defined as a process “comprising” the claimed steps, then the claimed process may additionally include unrecited steps and/or elements. See MPEP 2111.03(I).  Claim 3 is the only claim which specifically requires a catalyst selected from the group consisting of aluminum metal, a borate salt of aluminum, and a carbonate salt of aluminum, and this claim is not included in the present rejection.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of record relies upon ‘649 and ‘757 to teach the claimed crystallization and carbon treatment steps.  See p. 11-13 of the OA dated 3/29/2022.
Regarding the scope of the first intermediate product used in ‘295, reagent grade maleic and fumaric acids can be considered to be crude if they contain any impurities.  Though the specification may detail specific reactions to produce the crude products, these limitations are not read into the claims.  Also see MPEP 2111.01.  Additionally, the limitations “vent gas scrubber solution obtained from a maleic/phthalic anhydride production process” are product-by-process limitations.  While the process steps define the composition of the first intermediate product, the anhydride production process including a scrubbing step is not actually a required process step in the claim.  See MPEP 2113.
Further, ‘649 teaches the purification of crude maleic acid and as discussed on p. 13 of the OA dated 3/29/2022, the skilled artisan would have been motivated to combine the crude maleic acid crystallization purification process of ‘649 with the malic acid production process of ‘295 because by-product maleic acid can be predictably and productively converted to commercially valuable malic acid after purification.  Also see MPEP 2145(A).  As the combination of ‘295, ‘649, and ‘757 teaches at least one species which falls within the claimed genus for the first intermediate product, then the limitation is considered to be met.  See MPEP 2131.02 and MPEP 2144.08.
The Applicant further argues the following (p. 11-12): --
Disclosure of '649
The reference '649 provides a method for purifying crude polycarboxylic acids particularly, purification of maleic acid and phthalic acid by dissolving the acids in a solvent selected from esters of the polycarboxylic acids, hydrogenated polynuclear aromatic hydrocarbon mixtures of the esters or hydrogenated polynuclear aromatic hydrocarbons at high temperatures, and then crystallizing out on cooling. The Examiner referred to '649 only to point out that the crude maleic acid produced by the catalytic oxidation of benzene is subjected to purification process to obtain the crystals of maleic acid. The Examiner has compared the crystallization of the first intermediate product of the instant Application to the method of purification of polydicarboxylic acid of '649. The Applicant respectfully disagrees to this comparison and submits that the crystallization of the instant Application is entirely different from the method disclosed in '649. To support this, the Applicant submits that the process of '649 involves dissolving polydicarboxylic acids in a solvent (esters of the acid) such as diethylmaleate, dimethylmaleate, tetraline, and diethylphthalate at below boiling temperatures such as 135C to 150C (refer Examples 1 to 3 of '649), which is significantly higher than the crystallization step of the instant Application that is carried out at a temperature lower than 30C in a plurality of stages to obtain the treated intermediate (refer paragraph [0017] of the instant Application). The Applicant submits that the crystallization process of the instant Application occurs at room temperature and further involves gradual decrease in temperature in a controlled manner (refer paragraphs [0107-0110] of the instant Application). The controlled crystallization step when combined with step of passing the treated intermediate through the carbon column results in a simple treatment process of less energy, low labor intensive and is cheaper compared to conventional purification techniques, which ultimately provides highly pure second intermediate product with extremely low level of impurities (< 0.01%) (refer paragraph [0060] of the instant Application). Therefore, a person ordinarily skilled in the art referring to '649 will be motivated to use the specific solvents at near boiling temperatures to obtain the crystals of the polydicarboxylic acid and hence, a combination of "295 and '649 would not provide the currently claimed method.  
Moreover, '649 mentions that the solvents used in the purification method are expensive and the solvents being esters of the acids act as undesirable contaminants with high boiling points, hence, said solvents are required to be removed by washing with benzol or aromatic hydrocarbons. The instant Application, on the other hand, makes no mention of these additional purification of the first intermediate product. Thus, the Document '649 is not considered relevant for a skilled person to arrive at the claimed invention. 
Applicant submits that there is no mention of how "pure" the final maleic acid crystals are, when produced from the process in '649. Whereas the instant Application provides low impurity concentration along with malic acid prepared using the process as claimed in claim 1. Hence, a person skilled in the art has no motivation to modify the process of '649 with claimed features of the instant Application as not only are the production processes different, but '649 also provides no teaching for improving the purity of the final product to arrive at the instant Application. –
Regarding the crystallization conditions employed in ‘649, there is nothing in claims which excludes the use of an organic solvent and/or a step of dissolving the crude maleic acid in the organic solvent at an elevated temperature before the crystallization is initiated by cooling.  The mixture subjected to the crystallization is not specifically limited to any other components other than the first intermediate product and impurities and the claim is also silent regarding how the “mixture” is formed.  As discussed above, as claim 1 is defined as a process “comprising” the claimed steps, then the claimed process may additionally include unrecited steps and/or elements. See MPEP 2111.03(I).
Regarding the claimed crystallization temperature, the Examiner respectfully disagrees with the Applicant’s comparison of the temperature range taught by ‘649 to that of claim 1.  The elevated temperatures taught in the examples of ‘649 (135-150C) are the temperatures required to dissolve the crude maleic acid in the organic solvent before the cooling crystallization is initiated.  Claim 1 recites that the treating step comprises subjecting a mixture comprising the first intermediate product to crystallization “comprising cooling the first intermediate product to a temperature below about 30C”. Therefore, the Applicant is unfairly comparing the temperature range used to dissolve the crude maleic acid product in the organic crystallization solvent in ‘649, which occurs prior to the cooling step, to the claimed temperature range used during the cooling part of the claimed crystallization.  The examples of ‘649 clearly teach that, after the heating to dissolution step, that the resulting solution is cooled to crystallize the purified maleic acid from the organic solvent.  Further, the open-ended language used in claim 1 indicates that the claimed process can also comprise an unrecited step wherein the “mixture” subjected to the crystallization step (ii) is an organic solution comprising the first intermediate product and impurities which is obtained by heating the crude first intermediate product in an organic solvent.  This mixture is then subjected to a crystallization process comprising cooling the first intermediate product to a temperature below about 30C.  Also see MPEP 2111.03(I).
Regarding the arguments regarding the gradual controlled crystallization, claim 1 does not recite this limitation (though it is present in claim 12).  Regarding the newly introduced cooling temperature range of below about 30C, see the original discussion of claim 12 on p. 13-14 of the OA dated 3/29/2022, which is reiterated below: 
--‘649 teaches that the crystallization mixture comprising crude maleic acid is gradually cooled to obtain crystals of maleic acid and that the crystals can be filtered from the mother liquor.  The mother liquor can be reused or further processed to recover more maleic acid therefrom.  See examples.  ‘649 does not explicitly teach that the mixture is cooled to a temperature below 15C, however as long as crystals are obtained in the process of ‘649, the ultimate temperature at which the mixture is cooled does not appear to be critical.  Regardless of the temperature, purified maleic acid crystals will be predictably obtained from the process.  Also see MPEP 2144.05. —.
Regarding the claimed purity levels, firstly, [0060] of the instant application does not appear to recite the impurity levels of <0.01% referenced on p. 11 of the response (fourth line from the bottom).  This number appears to come from the specific examples in [00107-00117] of the specification as filed, all of which are much narrower in scope than the process recited in claim 1.  See MPEP 2145.  Additionally, none of the claims recite a specific purity level for the final malic acid product.
The Applicant further argues the following (see p. 12-14): --
Disclosure of '757
The addition of the '757 reference does not address the foregoing deficiencies in the combination of '295 and '649. The '757 reference provides a process for the manufacture of malic acid from aqueous solutions of maleic acid obtained by scrubbing effluent converter gases resulting from the vapor phase catalytic oxidation of an organic compound which comprises absorbing maleic acid containing converter gases in water, ageing the resulting solution in the presence of air, at a temperature of at least about 40°C and for at least about two hours, filtering the aged solution to remove solid impurities and heating the filtrate to a temperature above about 1600 C in a closed system under superatmospheric pressure to convert the maleic acid to malic acid . The reference '757 further discloses that the aged solution is treated with decolorizing charcoal. The reference '757 teaches that improvement lies in the ageing of the aqueous maleic acid in the presence of air results in the production of malic acid (refer abstract of '757). 
The Applicant would like to bring into notice of the Examiner that '757 is mentioned in the background section of the instant Application, and hereby submits that the claimed invention is non-obvious over '757 (refer paragraph [0008] of the instant Application) when combined with '295 and '649. 
The Examiner has referred to '757 to read the passing of the treated intermediate product through carbon column to remove impurities as recited in claim 1 of the instant Application. In this view, the Applicant respectfully disagrees with the assertion of the Examiner and submits that this comparison of a particular feature is not applicable as the method of production of malic acid follows specific sequential process in the instant Application, none of which has been disclosed in '757. The reference '757 is completely silent on the essential features such as crystallization, and hydration reaction involved in the production of malic acid as disclosed in the instant Application. Instead, reference '757 only emphasizes on the ageing of the maleic acid solution in the presence of air at a temperature of at least 40 °C to the boiling point of the solution, for a time period of at least two hours, followed by filtration of the solution and heating at a temperature of 160 °C under superatmospheric pressure to obtain malic acid. Thus, reference '757 does not cure the noted deficiencies in '295 and '649. 
The '757 reference provides a continuous flow process of simultaneous ageing, carbon treating in a rubber lined steel tower at 70°C. The '757 reference mentions that the maleic acid solution is allowed flow through a moving bed of activated carbon for about 4 hours, then this aged solution is admixed with fumaric acid, which is then heated to a temperature of 175 to 185°C at 215 psi g. (refer column 3, lines 5 to 20 of '757). The claimed method does not involve ageing of the first intermediate product nor uses a moving bed of activated carbon (decolorizing charcoal). In this view, the claimed process of the instant Application is an improved process '757, as the ageing step is not required in the process of the instant Application. Hence, it is submitted that the process followed in '757 is entirely different from the claimed invention of the instant Application. 
The Applicant submits that '757 focuses only on the conversion of aqueous maleic acid from benzene conversion (refer column 1, lines 49 to 52 of '757) and does not provide any clue on the suitability of the process when the first intermediate material is selected from crude maleic anhydride, crude fumaric acid, a vent gas scrubber solution obtained from a phthalic anhydride production process, a vent gas scrubber solution obtained from a maleic anhydride production process, and combinations thereof as recited in claim 1 of the instant Application. 
Further, the reference '757 mentions that the mixture of maleic acid and fumaric acid is cooled to 25 to 50 °C and the slurry is filtered to remove fumaric acid (refer column 3, lines 19- 25 of the Document D3). Hence, it is understood that only fumaric acid crystals are separated and mother liquor was concentrated to obtain malic acid (refer column 3, lines 51-54 of '757), whereas maleic acid solution was further treated to obtain malic acid. Nowhere the reference '757 specifies the crystallizing of maleic acid and does not provide any clue to achieve crystals of maleic acid by cooling to a temperature below 30 °C, followed by passing the aqueous solution of maleic acid crystals obtained through a carbon column as disclosed in the instant Application. 
Therefore, the reference '757 does not provide any motivation or teaching to arrive at the claimed invention of the instant Application even when combined with '295 and '649. Therefore, the instant Application is not obvious and is patentable over '295, '649, and '757. 
In view of the above arguments and amended claims, the Applicant requests the Examiner to withdraw the obviousness rejection of Claim 1 and its dependent claims, Claim 2, 7, 12, 13, 15-17 and 19 under 35 U.S.C. §103. --.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of ‘295 and ‘649 already teach the cooling crystallization and hydration steps of the claimed process.  ‘757 is used to teach the claimed carbon column treatment step.  As mentioned in the original rejection, ‘649 also teaches a similar carbon treatment step to that of ‘757, which occurs before the maleic acid is crystallized from the solution.  See examples and col. 1, lines 17-42 and p. 12 of the OA dated 3/29/2022
Regarding ‘757, see p. 12-13 of the OA dated 3/29/2022, which reads as follows: 
-- ‘649 does not teach that the carbon treatment is carried out by passing an aqueous solution of the crude maleic acid through a carbon column.  This deficiency is cured through the teachings of ‘757.  ‘757 teaches a process for purifying crude maleic acid obtained from oxidation reactions of hydrocarbons and utilizing the purified maleic acid in a hydration reaction to produce malic acid.  See whole document, particularly the abstract, claims, and examples.  ‘757 teaches that a crude aqueous maleic acid solution is aged by heating in the presence of air for at least two hours.  The solid impurities which precipitate from the aged solution are then removed and the aged solution is then optionally further treated with decolorizing charcoal (carbon) before being heated in a closed system under superatmospheric pressure to convert the maleic acid to malic acid.  See col. 1, line 29-col. 2, line 36. The ageing step and the charcoal treatment can also be carried out as a single step by passing the crude aqueous maleic acid solution through a carbon absorption tower at about 70C at such a rate that the residence time of the maleic acid aqueous solution in the carbon tower is about 4 to 5 hours or by stirring the carbon with the crude maleic acid aqueous solution at about 70C and then filtering the carbon from the aged solution.  See col. 2, lines 37-47. ‘757 additionally teaches that the hydration can be carried out in a plug flow tubular reactor. See example 1.--.

  	Additionally, as addressed on p. 14 of the OA dated 3/29/2022:
-- A person of ordinary skill would have been further motivated to include a carbon treatment step to the combined process of ‘295 and ‘649 because such is known in the art from ‘649 and ‘757 and including the step will predictably produce a purer malic acid product comprising fewer colored impurities.  Also see MPEP 2143(A).  Regarding whether the crystallization or the carbon treatment step is performed first, the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04(IV)(C).  The skilled artisan would be further motivated to carry out the carbon treatment step on an aqueous solution of the maleic acid because in both ‘295 and ‘757 an aqueous solution of maleic acid is carried forward to the hydration reaction to produce malic acid.  See examples of each.--.

Regarding the ageing step and use of a moving bed of activated carbon in ‘757, as discussed in detail above, the open-ended use of the “comprising” language in claim 1 indicates that unrecited elements and/or steps may be present in the claimed process. Also see MPEP 2111.03(I).  Claim 1 only recites that the aqueous solution of the treated intermediate is passed through a carbon column.  There are no requirements on whether the carbon is in a fixed or moving bed within the column.  Further, there is nothing in claim 1 to exclude ageing the aqueous solution of the treated intermediate in the carbon column if desired. However, in the combined process of ‘295, ‘649, and ‘757 ageing would be optional as the carbon treatment step would follow the crystallization step, which would be expected to remove a significant amount of impurities from the maleic acid product.  However, if the skilled artisan desired an even purer product, then based on the teachings of ‘757, the skilled artisan could also predictably age the aqueous solution of the treated intermediate in the carbon column of the combined process of ‘295, ‘649, and ‘757 to further predictably improve the purity of the product.  
Regarding the scope of the first intermediate product discussed in ‘757, as ‘757 teaches the same species as that of ‘295 and ‘649 and said species (maleic acid) falls within the claimed genus for the first intermediate product, then the limitation is considered to be met.  Claim 1 only requires the first intermediate product to be one of the options set forth in the Markush group, not a combination thereof or all of them.  See MPEP 2131.02 and MPEP 2144.08.
The Applicant additionally addresses the 35 USC 103 rejections of: 
i) claim 14 as being unpatentable over ‘295, in view of ‘649 and ‘757 and further in view of Sauer (“Tubular Plug Flow Reactors” Ullmann’s Encyclopedia of Industrial Chemistry, 2013, p. 1-23) (p. 15-17 of the OA dated 3/29/2022); and 
ii) claim 18 as being unpatentable over ‘295, in view of ‘649 and ‘757 and further in view of IN201621024815 (IN ‘815, published on 8/26/2016) (p. 17-18 of the OA dated 3/29/2022)
 on p. 14 of the response.  However, the Applicant only argues that neither Sauer nor IN ‘815 cure the alleged deficiencies of ‘295, ‘649, and ‘757 regarding claim 1.  Therefore, the Applicant’s arguments are not found to be persuasive and the rejections of record are maintained and modified to address any new, amended, or canceled, claim limitations.
The Applicant’s arguments (see p. 15) regarding the 35 USC 103 rejections of: 
i) claims 1, 2, 4-7, 12, 13, 15-17, and 19 as being unpatentable over Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) in view of US 1900649 (‘649) and US 3379757 (‘757) and as evidenced by as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022); and
ii) claim 3 as being unpatentable over Bzhasso in view of ‘649 and ‘757 and as evidenced by Reference C and Reference D and further in view of Aluminum carbonate (hereafter referred to as “reference A”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 10353966, Aluminum carbonate. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Aluminum-carbonate, created on 10/25/2006) and Boric acid, aluminum salt (hereafter referred to as “reference B”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 16204948, Boric acid, aluminum salt. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Boric-acid_-aluminum-salt, created 7/11/2007) have been fully considered but they are not persuasive.  See p. 18-28 of the OA 3/29/2022.
	  The Applicant argues the following (p. 15): --
Claims 1, 2, 4-7, 12, 13, 15-17 and 19 are rejected as being unpatentable over Bzhasso, Zhurnal Prikladnoi khimii,, New catalysts for Maleic acid hydration, 1969, 42(7), p 1610-1614. (Bzhasso) in view of '649 and '757 evidenced by Boric acid, Aluminum carbonate (pubchem- CID 10353966) (reference A), Aluminum salt (pubchem- CID 16204948) (reference B) Aluminum chloride, Aldrich MSDS/563919 (reference C) and Powder Fineness (reference D) down loaded from: http://www. Pharmacopeiacn/v29240/usp29nf24s0 c811.html. Applicant respectfully submits that the claims are allowable over the cited references, for at least the reasons discussed below. 
Bzhasso discloses that the hydration of maleic acid is carried out in the presence of sulfuric acid or A13+ or Cr3+. Bzhasso does not provide any disclosure or teaching on the features of the claimed invention of the instant Application. The Applicant submits that a mere mention of Al as catalyst in Bzhasso does not motivate or teach a person skilled in the art to arrive at the specific catalysts used for the method of instant Application. 
The combination of Bzhasso with 649 and '757 does not provide any teaching or motivation to arrive at the instant Application. The references A through D are general state of art and do not add anything to the teaching of '757 that would suggest the presently claimed invention. The reference C provides general information about aluminum chloride and does not mention use of aluminum chloride as catalyst in the hydration reaction as disclosed in the instant Application. Similarly, the Documents the references A and B provides general information about aluminum carbonate and aluminum borate salts, respectively, and do not provide any clue on use of the aluminum carbonate and/or aluminum borate as catalyst in the hydration reaction as disclosed in the instant Application. As such, the references A-D, do not address any of the deficiencies of the '757 reference in suggesting the presently claimed invention. Accordingly, the cited references establish no prima facie case of obviousness of Claim 1 and its dependent claims, Claims 2, 4-7, 12, 13, 15-17 and 19. Applicant respectfully requests withdrawal of the obviousness rejection of Claims 1, 2, 4-7, 12, 13, 15-17 and 19. --.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of record relies upon ‘649 and ‘757 to teach the claimed cooling crystallization and carbon treatment steps, while Bzhasso teaches the claimed hydration.  See p. 20-22 of the OA dated 3/29/2022.
Regarding the claimed catalysts, this argument only applies to claims 2, 3, 5, and 6.  Independent claim 1 does not require a catalyst.  Regarding claim 2, see p. 20 of the OA dated 3/29/2022. Regarding claims 5 and 6, see p. 22-24 of the OA dated 3/29/2022.  Claim 3 is addressed in a subsequent rejection, further incorporating “reference A” and “reference B” in the rejection. See p. 25-28 of the OA dated 3/29/2022.  Though the separate rejection over claim 3 appears to have been overlooked in the arguments, the Applicant does appear to refer to references A and B on p. 15.  
Regarding references C and D, these were used as an evidentiary references to teach that the aluminum chloride catalyst employed in Bzhasso meets the limitations of claim 5.  See p. 23-24 of the OA dated 3/29/2022.  Aluminum chloride is not specifically recited as a catalyst for the hydration in the claims.   
Regarding references A and B, these were used as additional references in the rejection over claim 3, to show that the claimed aluminum borate and aluminum carbonate catalysts for the hydration reaction fell within the genus of preferred catalysts taught by Bzhasso and that they were well-known and readily available to those of ordinary skill in the art. A person of ordinary skill would have been motivated to substitute one of the claimed catalysts for those used in the combined process of Bzhasso, ‘649, ‘757 and evidentiary references C and D because Bzhasso teaches that there is a reasonable expectation of success of employing any Cr3+ or Al3+ salt catalyst in the hydration process and references A and B teach that the two Al3+ salts claimed were known in the art before the effective filing date of the claimed invention.  Therefore, replacing one known Al3+ salt with another is prima facie obvious.  Also see MPEP 2143(B) and MPEP 2144.07 and p. 25-28 of the OA dated 3/29/2022.
Therefore, the Applicant’s arguments are not found to be persuasive and the rejections of record are maintained and modified to address any new, amended, or canceled, claim limitations.
There are also outstanding 35 USC 103 rejections of:
i) claim 14 as being unpatentable over Bzhasso in view of ‘649 and ‘757 and as evidenced by Reference C and Reference D and further in view of Sauer; and 
ii) claim 18 as being unpatentable over Bzhasso in view of ‘649 and ‘757 and as evidenced by Reference C and Reference D and further in view of IN ‘815 (see p. 28-32 of the OA dated 3/29/2022).  However, neither of these has been addressed by the Applicant.  Therefore, the rejections are maintained for the reasons of record.
Claim Objections
Claim 14 remains objected to because of the following informalities:  in line 2, either the indefinite article –a—or the definite article –the—should be inserted before the word “hydration”.  See p. 3 of the OA dated 3/29/2022.
Claim 5 is newly objected to because the word –the—should be inserted before the word “form” in line 1.
Appropriate correction is required.
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 9-32 of the OA dated 3/29/2022 for original rejections.
Claims 1, 2, 7, 12, 13, 15-17, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021).
Applicant Claims

    PNG
    media_image2.png
    340
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    753
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    99
    770
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘295 discloses a process for the preparation of malic acid.  See whole document.  Regarding claims 1 and 2, the process of ‘295 comprises hydrating an acid selected from the group consisting of maleic acid, fumaric acid, sodium hydrogen maleate and mixtures thereof to malic acid in an aqueous medium in the presence of sodium ions which catalyze the reaction.  See abstract, claims, and examples.  ‘295 further teaches that the hydration can be carried out in an autoclave or a vial, wherein at least a vial is a small scale tubular reactor.  See examples.  ‘295 also teaches that the maleic acid source for the reaction may also comprise maleic acid anhydride.  See col. 2, lines 46-51.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 1, ‘295 does not appear to teach that the maleic acid/anhydride starting material is in “crude” form.  Nor does ‘295 teach purification of the maleic acid/anhydride feedstock using the claimed cooling crystallization and carbon treatment steps before being employed in the hydration reaction.  These deficiencies are cured through the teachings of ‘649 and ‘757.  Regarding claims 1 and 7, ‘649 discloses a process for the purification of crude dicarboxylic acids, in particular crude acids produced by vapor phase catalytic reactions such as phthalic and maleic acids produced by the catalytic oxidation of naphthalene or maleic acid produced by the catalytic oxidation of benzene or similar mononuclear hydrocarbons.  See whole document, particularly col. 1, lines 1-16.  ‘649 teaches that crude maleic acid obtained from said processes is recovered in the form of water solutions.  See col. 1, lines 9-16.  Therefore the crude maleic acid feedstock of ‘649 appears to meet the limitation of the claimed first intermediate product as either the crude maleic acid or vent gas scrubber solution.  Also see “feedstock 3” in Table 1 on p. 31 of the specification as filed which details the components of a vent gas scrubber solution obtained from one of the above processes. ‘649 teaches that the crude maleic acid is purified by crystallization from an organic solvent with cooling, and optionally addition of an anti-solvent. ‘649 additionally teaches that before the maleic acid is crystallized from the solution that the solution may be treated with a carbon adsorbent and filtered.  See examples and col. 1, lines 17-42. 
Further regarding the temperature of the cooling step in the crystallization of step (ii) of claim 1, and also claim 12, ‘649 teaches that the crystallization mixture comprising crude maleic acid is gradually cooled to obtain crystals of maleic acid and that the crystals can be filtered from the mother liquor.  The mother liquor can be reused or further processed to recover more maleic acid therefrom.  See examples.  ‘649 does not explicitly teach that the mixture is cooled to a temperature below 30C or below 15C, however as long as crystals are obtained in the process of ‘649, the ultimate temperature at which the mixture is cooled does not appear to be critical.  Regardless of the temperature, purified maleic acid crystals will be predictably obtained from the process.  Also see MPEP 2144.05.
 ‘649 does not teach that the carbon treatment is carried out by passing an aqueous solution of the crude maleic acid through a carbon column.  This deficiency is cured through the teachings of ‘757.  ‘757 teaches a process for purifying crude maleic acid obtained from oxidation reactions of hydrocarbons and utilizing the purified maleic acid in a hydration reaction to produce malic acid.  See whole document, particularly the abstract, claims, and examples.  ‘757 teaches that a crude aqueous maleic acid solution is aged by heating in the presence of air for at least two hours.  The solid impurities which precipitate from the aged solution are then removed and the aged solution is then optionally further treated with decolorizing charcoal (carbon) before being heated in a closed system under superatmospheric pressure to convert the maleic acid to malic acid.  See col. 1, line 29-col. 2, line 36. The ageing step and the charcoal treatment can also be carried out as a single step by passing the crude aqueous maleic acid solution through a carbon absorption tower at about 70C at such a rate that the residence time of the maleic acid aqueous solution in the carbon tower is about 4 to 5 hours or by stirring the carbon with the crude maleic acid aqueous solution at about 70C and then filtering the carbon from the aged solution.  See col. 2, lines 37-47. ‘757 additionally teaches that the hydration can be carried out in a plug flow tubular reactor. See example 1.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, and ‘757 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the crude maleic acid cooling crystallization purification process of ‘649 with the malic acid production process of ‘295 because by-product maleic acid can be predictably and productively converted to commercially valuable malic acid after purification.  Also see MPEP 2145(A).  A person of ordinary skill would have been further motivated to include a carbon treatment step to the combined process of ‘295 and ‘649 because such is known in the art from ‘649 and ‘757 and including the step will predictably produce a purer malic acid product comprising fewer colored impurities.  Also see MPEP 2143(A).  Regarding whether the crystallization or the carbon treatment step is performed first, the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04(IV)(C).  The skilled artisan would be further motivated to carry out the carbon treatment step on an aqueous solution of the maleic acid because in both ‘295 and ‘757 an aqueous solution of maleic acid is carried forward to the hydration reaction to produce malic acid.  See examples of each.
With respect to claim 13, ‘649 teaches that a mixture of maleic acid and maleic anhydride can be obtained using the crystallization process. See examples.  ‘295 teaches that an aqueous solution of maleic acid and/or maleic anhydride can be employed as the feedstock in the hydration reaction.  See examples and col. 2, lines 49-51.  Additionally, ‘757 teaches that the carbon column purification can be carried out on aqueous solutions of maleic acid. See examples.  Therefore, an aqueous solution of the crystallized purified maleic acid/anhydride obtained from the process of ‘649 can be prepared, passed through the carbon column as disclosed in ‘757, and then utilized as is for the feedstock of ‘295.  Also see MPEP 2143(A).
With respect to claim 15, ‘295 teaches that the reaction can be carried out at a temperature of above 160C, preferably about 180-220C under superatmospheric pressure.  See col. 2, lines 20-27.  ‘295 does not specify a specific pressure range, but recites that the hydration reaction is operated at autogeneous pressures resulting from heating the aqueous solutions in a closed container.  See col. 3, lines 13-17. The reactions are carried out for about 2 to about 6 hours.  See examples. These ranges overlap with and/or encompass with those claimed.  Also see MPEP 2144.05.
With respect to claims 16, 17, and 19, ‘295 teaches that the reactions can be carried out batch-wise or continuously.  See col. 2, lines 20-27.  ‘757 also teaches that the analogous uncatalyzed hydration reaction can be carried out batch-wise or continuously in a plug flow reactor.  See col. 2, line 48-col. 3, line 55. 

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021), as applied to claims 1, 2, 7, 12, 13, 15-17, and 19 and further in view of Sauer (“Tubular Plug Flow Reactors” Ullmann’s Encyclopedia of Industrial Chemistry, 2013, p. 1-23, of record).
Applicant Claims

    PNG
    media_image5.png
    95
    790
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘295 and ’757 teach that the catalyzed or uncatalyzed hydration reaction can be carried out in a tubular reactor in batch or continuous mode.  See discussion of claims 16, 17, and 19 above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of ‘295, ‘649, nor ‘757 teach or suggest carrying out the hydration reaction continuously in a tubular reactor at a Reynolds number from about 2900 to about 10000.  This deficiency is cured through the teachings of Sauer. Sauer is a chemical encyclopedia entry directed toward tubular reactors employed in chemical processes.  See whole document. Regarding claim 14, Sauer teaches that if a tubular flow reactor is being employed in an industrial chemical process that there two main flow patterns for such a reactor, laminar flow and turbulent flow.  Laminar flow corresponds to a Reynolds number (Re) <2300 and turbulent flow corresponds to a Re >2300. Sauer further teaches that a turbulent flow pattern corresponds to a flat, almost uniform velocity profile over the tube cross-section. See section 1.2 on p. 2-3 and abbreviation for Reynolds number on p. 2.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, ‘757, and Sauer to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of ‘295, ‘649, and ‘757 in a continuous manner in a tubular reactor by passing the feedstock through the tubular reactor at a Reynolds number from about 2900 to about 10000 because Sauer teaches that a Reynolds number in this range corresponds to a commonly used turbulent flow pattern in tubular reactors, wherein a turbulent flow pattern is desirable because it ensures an almost uniform velocity profile over the tube cross section.  Carrying out the combined hydration process of ‘295, ‘649, and ‘757 continuously in a tubular reaction having a turbulent flow regime will predictably produce malic acid.  Also see MPEP 2143(B).

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over in view of US 5210295 (‘295, published on 5/11/1993, of record in the IDS filed on 10/28/2021) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021), as applied to claims 1, 2, 7, 12, 13, 15-17, and 19 and further in view of IN201621024815 (IN ‘815, published on 8/26/2016, of record).
Applicant Claims

    PNG
    media_image6.png
    126
    817
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘295 and ’757 teach that the catalyzed or uncatalyzed hydration reaction can be carried out in a tubular reactor in batch or continuous mode.  See discussion of claims 16, 17, and 19 above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of ‘295, ‘649, nor ‘757 teach or suggest carrying out the hydration reaction semi-continuously in a tubular reactor.  This deficiency is cured through the teachings of IN ‘815. IN ‘815 teaches an analogous method to that of ‘295 and ‘757 wherein malic acid is produced by hydrating maleic anhydride in a tubular reactor.  See whole document, especially abstract, claims, and examples.  With regard to claim 18, IN ‘815 teaches that the reaction can be carried out in a batchwise, continuous, or semi-continuous process.  See “field of invention” section on p. 2; example 3 on p. 7-8; and claim 5 on p. 9-10.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘295, ‘649, ‘757, and IN ‘815 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of ‘295, ‘649, and ‘757 in a semi-continuous manner because such is suggested as an alternative to batch and continuous processes by IN ‘815.  Carrying out the combined hydration process of ‘295, ‘649, and ‘757 in a semi-continuous manner will predictably produce malic acid.  Also see MPEP 2143(B).

Claims 1, 2, 5-7, 12, 13, 15-17, and 19 stand rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614, of record) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) and as evidenced by as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022, of record) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022, of record). Bzhasso is not in English and there is no English language equivalent available.  Therefore, the NPL was subjected to OCR and was translated into English using Google translate.  An English translation of the abstract is also provided from SciFinder®.
Applicant Claims

    PNG
    media_image2.png
    340
    796
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    302
    753
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    99
    770
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Bzhasso discloses a process for the preparation of malic acid by hydrating maleic acid in the present of water using a variety of Al3+ and Cr3+ catalysts.  See whole document, in particular abstract from SciFinder®; Table 1 on p. 1613 and discussion thereof; and conclusions section on p. 1613.  Regarding claims 1 and 2, the process of Bzhasso comprises hydrating 100 mg of maleic acid in 1 mL water at 170C for 1 hour in the presence of sulfuric acid or a Cr3+ or Al3+ catalyst to produce malic acid.  The reaction is carried out in a molybdenum or Pyrex® ampoule, which corresponds to a small scale tubular reactor.  See abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 1, Bzhasso does not appear to teach that the maleic acid starting material is in “crude” form.  Nor does Bzhasso teach that the maleic acid is purified using the claimed cooling crystallization and carbon treatment steps before being employed in the hydration reaction.  This deficiency is cured through the teachings of ‘649 and ‘757.  Regarding claims 1 and 7, ‘649 discloses a process for the purification of crude dicarboxylic acids, in particular crude acids produced by vapor phase catalytic reactions such as phthalic and maleic acids produced by the catalytic oxidation of naphthalene or maleic acid produced by the catalytic oxidation of benzene or similar mononuclear hydrocarbons.  See whole document, particularly col. 1, lines 1-16.  ‘649 teaches that crude maleic acid obtained from said processes is recovered in the form of water solutions.  See col. 1, lines 9-16.  Therefore, the crude maleic acid feedstock of ‘649 appears to meet the limitation of the claimed first intermediate product as either the crude maleic acid or vent gas scrubber solution.  Also see “feedstock 3” in Table 1 on p. 31 of the specification as filed which details the components of a vent gas scrubber solution obtained from one of the above processes. ‘649 teaches that the crude maleic acid is purified by crystallization from an organic solvent with cooling, and optionally addition of an anti-solvent. ‘649 additionally teaches that before the maleic acid is crystallized from the solution that the solution may be treated with a carbon adsorbent and filtered.  See examples and col. 1, lines 17-42. 
Further regarding the temperature of the cooling step in the crystallization of step (ii) of claim 1, and also claim 12, ‘649 teaches that the crystallization mixture comprising crude maleic acid is gradually cooled to obtain crystals of maleic acid and that the crystals can be filtered from the mother liquor.  The mother liquor can be reused or further processed to recover more maleic acid therefrom.  See examples.  ‘649 does not explicitly teach that the mixture is cooled to a temperature below 30C or below 15C, however as long as crystals are obtained in the process of ‘649, the ultimate temperature at which the mixture is cooled does not appear to be critical.  Regardless of the temperature, purified maleic acid crystals will be predictably obtained from the process.  Also see MPEP 2144.05.
 ‘649 does not teach that the carbon treatment is carried out by passing an aqueous solution of the crude maleic acid through a carbon column.  This deficiency is cured through the teachings of ‘757.  ‘757 teaches a process for purifying crude maleic acid obtained from oxidation reactions of hydrocarbons and utilizing the purified maleic acid in a hydration reaction to produce malic acid.  See whole document, particularly the abstract, claims, and examples.  ‘757 teaches that a crude aqueous maleic acid solution is aged by heating in the presence of air for at least two hours.  The solid impurities which precipitate from the aged solution are then removed and the aged solution is then optionally further treated with decolorizing charcoal (carbon) before being heated in a closed system under superatmospheric pressure to convert the maleic acid to malic acid.  See col. 1, line 29-col. 2, line 36. The ageing step and the charcoal treatment can also be carried out as a single step by passing the crude aqueous maleic acid solution through a carbon absorption tower at about 70C at such a rate that the residence time of the maleic acid aqueous solution in the carbon tower is about 4 to 5 hours or by stirring the carbon with the crude maleic acid aqueous solution at about 70C and then filtering the carbon from the aged solution.  See col. 2, lines 37-47. ‘757 additionally teaches that the hydration can be carried out in a plug flow tubular reactor. See example 1.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, and ‘757 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the crude maleic acid cooling crystallization purification process of ‘649 with the malic acid production process of Bzhasso because by-product maleic acid can be predictably and productively converted to commercially valuable malic acid after purification.  Also see MPEP 2145(A).  A person of ordinary skill would have been further motivated to include a carbon treatment step to the combined process of Bzhasso and ‘649 because such is known in the art from ‘649 and ‘757 and including the step will predictably produce a purer malic acid product comprising fewer colored impurities.  Also see MPEP 2143(A).  Regarding whether the crystallization or the carbon treatment step is performed first, the selection of any order of performing process steps is prima facie obvious.  See MPEP 2144.04(IV)(C).  The skilled artisan would be further motivated to carry out the carbon treatment step on an aqueous solution of the maleic acid because in both Bzhasso and ‘757 an aqueous solution of maleic acid is carried forward to the hydration reaction to produce malic acid.  See examples of ‘757 and abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612 of Bzhasso.
With respect to claim, Bzhasso teaches that the amount of maleic acid is 100 mg and that the amount of catalyst varies between 3 to 40 mg.  See Table on p. 1613 and discussion thereof.  Though both of the ranges in the claims are indefinite (see 35 USC 112(b) rejection above), the ratios of maleic acid:catalyst taught in the examples Bzhasso does not appear to explicitly teach the claimed limitations.  Bzhasso appears to teach using a greater amount of catalyst in the hydration relative to the amount of maleic acid.  However, Bzhasso teaches that all of the Cr3+ and Al3+ catalyzed reactions are superior to uncatalyzed and sulfuric acid catalyzed reactions over the whole range of catalysts concentrations employed.  Compare the results of the first two, comparative, examples in the Table on p. 1613 vs. the remaining inventive examples.  Further, Bzhasso teaches that if the concentration of malic acid in the aqueous solution is maintained below 16% and the reaction temperature does not go above 190 C, that the reaction is predictable.  See last paragraph of p. 1612.  Therefore, based on the teachings of Bzhasso, the skilled artisan would expect that if all other variables are maintained in the disclosed ranges, that decreasing the concentration of the catalyst in the hydration will still predictably lead to production of malic acid.  Further, the skilled artisan would be motivated to decrease the amount of catalyst used in the reaction because this increases the efficiency of the process.  If the reaction is scaled up to be industrially viable then the reduced amount of catalyst will also decrease costs by reducing the amount of catalyst required and by simplifying the purification of the resulting product.  Also see MPEP 2144.05.
With respect to claim 5, Bzhasso discloses the use of several catalysts, but does not disclose the physical form of the catalysts except for Al(OH)3, which is noted as being in a gel form.  However, Bzhasso generally refers to the reaction mixtures, comprising maleic acid, water and catalyst, as solutions and further shows proposed reaction mechanisms which would also appear to indicate that the catalysts are at least partially solubilized under the reaction conditions.  See experimental section on p. 1611-1612 and discussion of reaction mechanisms on p. 1610-1611, including equations provided therein.   Therefore, even if the catalysts are solids, it would not appear that the particle size of the catalyst imparts any criticality to the claimed process as the reaction appears to take place in the liquid phase.  
Further references C and D are cited as evidentiary references to teach that at least AlCl3 appears to meet the limitations of the claim.  Reference C teaches that the physical form of AlCl3 is a light yellow powder.  See section 9 on p. 5.  Reference D teaches that the skilled artisan generally understands a powder to correspond to a solid having a particle size of 1000 microns or less.  See Table.  Therefore, at least AlCl3 appears to meet the claimed limitations.  Also see MPEP 2144.05.  
With respect to claim 13, ‘649 teaches that a mixture of maleic acid and maleic anhydride can be obtained using the crystallization process. See examples.  Bzhasso teaches that an aqueous solution of maleic acid can be employed as the feedstock in the hydration reaction.  See Table 1 on p. 1613 and discussion thereof.  Additionally, ‘757 teaches that the carbon column purification can be carried out on aqueous solutions of maleic acid. See examples.  Therefore, an aqueous solution of the crystallized purified maleic acid/anhydride obtained from the process of ‘649 can be prepared, passed through the carbon column as disclosed in ‘757, and then utilized as is for the feedstock of Bzhasso.  Also see MPEP 2143(A).
With respect to claim 15, Bzhasso teaches that the reaction is carried out at a temperature of 170C for 1 hour.  Bzhasso further teaches that the reaction is carried out in an ampoule which appears to be sealed during the reaction.  Therefore, the reaction will generate an autogeneous pressure resulting from heating the aqueous solutions in a closed container. See Table on p. 1613 and discussion thereof in experimental section on p. 1611-1612. These ranges appear to encompass and/or overlap with those claimed.  Also see MPEP 2144.05.
With respect to claims 16, 17, and 19, Bzhasso teaches that the reactions are carried out batch-wise.  See Table on p. 1613 and discussion thereof in experimental section on p. 1611-1612.  Further, ‘757 teaches that an analogous hydration reaction carried out in the absence of catalyst can be carried out batch-wise or continuously.  See col. 2, line 48-col. 3, line 26 and example 1.

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614, of record) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022, of record) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022, of record), as applied to claims 1, 2, 5-7, 12, 13, 15-17, and 19 above, and further in view of Aluminum carbonate (hereafter referred to as “reference A”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 10353966, Aluminum carbonate. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Aluminum-carbonate, created on 10/25/2006, of record) and Boric acid, aluminum salt (hereafter referred to as “reference B”, National Center for Biotechnology Information (2022). PubChem Compound Summary for CID 16204948, Boric acid, aluminum salt. Retrieved March 23, 2022 from https://pubchem.ncbi.nlm.nih.gov/compound/Boric-acid_-aluminum-salt, created 7/11/2007, of record). Bzhasso is not in English and there is no English language equivalent available.  Therefore, the NPL was subjected to OCR and was translated into English using Google translate.  An English translation of the abstract is also provided from SciFinder®.
Applicant Claims

    PNG
    media_image7.png
    97
    793
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Bzhasso discloses that a variety of Cr3+ and Al3+ salts are exemplary catalysts for the hydration of maleic acid to malic acid. See abstract from SciFinder® and Table 1 on p. 1613 and discussion thereof in experimental section on p. 1611-1612.  ‘649, ‘757, and the evidentiary references C and D are silent regarding catalysts for the maleic acid hydration reaction.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Though Bzhasso teaches that a variety of Al3+ salts can effectively catalyze the hydration of maleic acid to malic acid, Bzhasso does not explicitly teach the use of one of the claimed catalysts.  Bzhasso only teaches the use of hydroxide, sulfate, and chloride salts.  However, based on the good results demonstrated by Bzhasso over all of the catalysts, the skilled artisan would expect that the catalysts explicitly taught in the examples could be predictably substituted for any other Cr3+ or Al3+ salt with a reasonable expectation of success. References A and B are then cited to teach that both aluminum carbonate and aluminum borate are Al3+ salts which would have been known to the skilled artisan before the effective filing date of the claimed invention.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, reference A, and reference B, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to substitute one of the claimed catalysts for those used in the combined process of Bzhasso, ‘649, ‘757 and evidentiary references C and D because Bzhasso teaches that there is a reasonable expectation of success of employing any Cr3+ or Al3+ salt catalyst in the hydration process and references A and B teach that the two Al3+ salts claimed were known in the art before the effective filing date of the claimed invention.  Therefore, replacing one known Al3+ salt with another is prima facie obvious.  Also see MPEP 2143(B) and MPEP 2144.07.

Claim 14 stands rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614, of record) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022, of record) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022, of record), as applied to claims 1, 2, 5-7, 12, 13, 15-17, and 19 above, and further in view of Sauer (“Tubular Plug Flow Reactors” Ullmann’s Encyclopedia of Industrial Chemistry, 2013, p. 1-23, of record).
Applicant Claims

    PNG
    media_image8.png
    99
    791
    media_image8.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Bzhasso teaches that the hydration reaction can be carried out in a small scale tubular reactor.  See experimental section on p. 1611-1612. and ‘757 teaches that the hydration reaction can be carried out in batch-wise or continuously in a plug flow tubular reactor.  See col. 2, line 48-col. 3, line 26 and example 1.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of Bzhasso, ‘649, ‘757, nor the evidentiary references C and D teach or suggest carrying out the hydration reaction continuously in a tubular reactor at a Reynolds number from about 2900 to about 10000.  This deficiency is cured through the teachings of Sauer. Sauer is a chemical encyclopedia entry directed toward tubular reactors employed in chemical processes.  See whole document. Regarding claim 14, Sauer teaches that if a tubular flow reactor is being employed in an industrial chemical process that there two main flow patterns for such a reactor, laminar flow and turbulent flow.  Laminar flow corresponds to a Reynolds number (Re) <2300 and turbulent flow corresponds to a Re >2300. Sauer further teaches that a turbulent flow pattern corresponds to a flat, almost uniform velocity profile over the tube cross-section. See section 1.2 on p. 2-3 and abbreviation for Reynolds number on p. 2.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, and Sauer, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of Bzhasso, ‘649, ‘757 and evidentiary references C and D in a continuous manner in a tubular reactor by passing the feedstock through the tubular reactor at a Reynolds number from about 2900 to about 10000 because Sauer teaches that a Reynolds number in this range corresponds to a commonly used turbulent flow pattern in tubular reactors, wherein a turbulent flow pattern is desirable because it ensures an almost uniform velocity profile over the tube cross section.  Carrying out the combined hydration process of Bzhasso, ‘649, ‘757, and evidentiary references C and D continuously in a tubular reaction having a turbulent flow regime will predictably produce malic acid.  Also see MPEP 2143(B).

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over in view of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614, of record) in view of US 1900649 (‘649, published on 3/7/1933, of record) and US 3379757 (‘757, published on 4/23/1968, of record in the IDS filed on 10/28/2021) as evidenced by Aluminum Chloride (hereafter referred to as “reference C”, MSDS, downloaded from https://www.sigmaaldrich.com/US/en/sds/aldrich/563919 on 3/23/2022, of record) and Powder Fineness (hereafter referred to as “reference D”, downloaded from http://www.pharmacopeia.cn/v29240/usp29nf24s0_c811.html on 3/23/2022, of record), as applied to claims 1, 2, 5-7, 12, 13, 15-17, and 19 above, and further in view of further in view of IN201621024815 (IN ‘815, published on 8/26/2016, of record).
Applicant Claims

    PNG
    media_image6.png
    126
    817
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Bzhasso teaches that the hydration reaction can be carried out in a small scale tubular reactor.  See experimental section on p. 1611-1612. and ‘757 teaches that the hydration reaction can be carried out in batch-wise or continuously in a plug flow tubular reactor.  See col. 2, line 48-col. 3, line 26 and example 1.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of Bzhasso, ‘649, ‘757, nor the evidentiary references C and D teach or suggest carrying out the hydration reaction semi-continuously in a tubular reactor.  This deficiency is cured through the teachings of IN ‘815. IN ‘815 teaches an analogous method to that of Bzhasso and ‘757 wherein malic acid is produced by hydrating maleic anhydride in a tubular reactor.  See whole document, especially abstract, claims, and examples.  Regarding claim 18, IN ‘815 teaches that the reaction can be carried out in a batchwise, continuous, or semi-continuous process.  See “field of invention” section on p. 2; example 3 on p. 7-8; and claim 5 on p. 9-10.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Bzhasso, ‘649, ‘757, and IN ‘815, as evidenced by references C and D, to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the combined process of Bzhasso, ‘649, ‘757 and evidentiary references C and D in a semi-continuous manner because such is suggested as an alternative to batch and continuous processes by IN ‘815.  Carrying out the combined hydration process of Bzhasso, ‘649, ‘757 and evidentiary references C and D in a semi-continuous manner will predictably produce malic acid.  Also see MPEP 2143(B).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Since the time of the last OA, an English language translation of Bzhasso (“New Catalysts for Maleic acid Hydration”, Zhurnal Prikladnoi Khimii (Sankt-Peterburg, Russian Federation), 1969, 42(7), p. 1610-1614) has been obtained and a copy is included with the OA.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622